Case 8:18-cv-02608-SDM-AAS Document 286-1 Filed 03/27/20 Page 1 of 5 PageID 6893




                                 EXHIBIT 1
           Case 8:18-cv-02608-SDM-AAS Document 286-1 Filed 03/27/20 Page 2 of 5 PageID 6894
         SUN-i7410 0645-2 309A 20-43741
         Walter A. Metzen
         3156 Penobscot Building
         645 Griswold
         Detroit, MI 48226




                                                   041890 41890 1 AB 0.416 60611 8 6 9020-1-42260


                                                   Healthplan Services
                                                   Brinks, Gilson & Lione
                                                   455 N Cityfront Plaxa Dr
                                                   #3600
                                                   Chicago, IL 60611-5599




                                              Electronic Bankruptcy Noticing

                                                         Go Green!
                                           Sign up for electronic notices. FREE!
                                          Receive notices 24 X 7 and days faster
                                                   than through US Mail.
                                              Try our new Email Link service.

                                               To find out how, visit:
                                     http://bankruptcvnotices.uscourts.gov



041890           17410041931027
         Case 8:18-cv-02608-SDM-AAS Document 286-1 Filed 03/27/20 Page 3 of 5 PageID 6895




041890                                  17410041931027
         Case 8:18-cv-02608-SDM-AAS Document 286-1 Filed 03/27/20 Page 4 of 5 PageID 6896

         Debtor 1               Feroniki Katerina Kutsomarkos                                           Social Security number or ITIN                             XXX-XX-XXXX
                                First Name   Middle Name           Last Name                            EIN
         Debtor 2                                                                                       Social Security number or ITIN_____
                                First Name   Middle Name           Last Name
         (Spouse, if filing)
                                                                                                        EIN
         United States Bankruptcy Court               Eastern District of Michigan
                                                                                                        Date case filed for chapter 7 3/13/20
         Case number:          20-43741-mar


         Official Form 309A (For Individuals or Joint Debtors)
         Notice of Chapter 7 Bankruptcy Case — No Proof of Claim Deadline                                                                                         12/15
         For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
         been entered.

         This notice has important information about the case for creditors, debtors, and trustees, including information about
         the meeting of creditors and deadlines. Read both pages carefully.

         The filing of the case imposed an automatic stay against most coliection activities. This means that creditors generally may not
         take action to coiiect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
         sue, garnish wages, assert a deficiency, repossess property, or otherwise try to coiiect from the debtors. Creditors cannot
         demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
         punitive damages and attorney's fees. Under certain circumstances, the stay may be iimited to 30 days or not exist at ail,
         although debtors can ask the court to extend or impose a stay.

         The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
         want to have a particuiar debt excepted from discharge may be required to file a complaint in the bankruptcy cierk's office within
         the deadlines specified in this notice. (See iine 9 for more information.)

         To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy cierk's office at
         the address listed beiow or through PACER (Pubiic Access to Court Electronic Records at www.pacer.goy).

         The staff of the bankruptcy clerk's office cannot give legal advice.

         To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
         Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
         filed with the court.

         Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
         a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
         with the court.

         The court will dismiss this case without a hearing if the debtor{s) do not timely file all the required documents and if no
         request for a hearing on dismissal is filed within 21 days after the petition is filed. The Clerk will give notice of the
         1 iCCll   iiiva   ui<9iviiiv           1.1 iv> Ml ,<■   vy   i               «     ■ii^a   ------------- v v             ---------------------------------------------

                                                                 About Debtor 1:                                         About Debtor 2:
                                                                                                                        .... ..."............. ..... .
          1.          Debtor's full name                         Feroniki Katerina Kutsomarkos

          2.         All other names used in the aka Feron Katerina Kutsomarkos
                     last 8 years                                                                                 il®

          3.        Address                                  21800 Van K Dr
                                                             Grosse Pointe Woods, Ml 48236

          4.                                                 Walter A. Metzen                                           Contact phone: (313) 962-4656
                     Debtor's attorney                       3156 Penobscot Building
                     Name and address                        645 Griswold
                                                             Detroit, Ml 48226

          5.                                                 Kenneth Nathan                                             Contact phone: 248-663-5133
                     Bankruptcy trustee                      32300 Northwestern Hwy.
                     Name and address                        Suite 200
                                                             Farmington Hills, Ml 48334
                                                                                                                       For more information, see page 2 >
         Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case — No Proof of Claim Deadline                    page 1




041890                                                                         17410041931018
          Case 8:18-cv-02608-SDM-AAS Document 286-1 Filed 03/27/20 Page 5 of 5 PageID 6897
         Debtor Feroniki Katerina Kutsomarkos                                                                                      Case number 20-43741-mar


         6.   Bankruptcy clerk's office                   Address of the Bankruptcy Clerk's Office:                        For the Court:
                                                          211 West Fort Street                                             Clerk of the Bankruptcy Court:
              Documents in this case may be tiled at this Detroit, Ml 48226                                                Katherine B. Gullo
              address. You may inspect all records filed
              in this case at this office or register online
              at www.pacer.qov.                                Contact phono: 313-234-0065                                 Hours open:
                                                                                                                           8:30am-4:00pm Monday-Friday

                                                                                                                           Date: 3/13/20

         7. Meeting of creditors                               April 22, 2020 at 09:00 AM                                  Location:
              Debtors must attend the meeting to be            The meeting may be continued or adjourned to a              211 West Fort St., Room 315,
              questioned under oath. In a joint case,          later date. If so, the date will be on the court            Detroit, Ml 48226
              both spouses must attend. Creditors may
              attend, but are not required to do so.           docket.


         8. Presumption of abuse                               The presumption of abuse does not arise.
              If the presumption of abuse arises, you
              may have the right to file a motion to
              dismiss the case under 11 U.S.C, §
              707(b). Debtors may rebut the
              presumption by showing special
              circumstances.


         9. Deadlines                                    File by the deadline to object to discharge or                    Filing deadline: 6/22/2(1
                                                         to challenge whether certain debts are
              The bankruptcy clerk's office must receive dischargeable:
              these documents and any required tiling
              fee by the following deadlines.
                                                               You must file a complaint:
                                                               • if you assert that the debtor is not entitled to
                                                                 receive a discharge of any debts under any of the
                                                                 subdivisions of 11 U.S.C. § 727(a)(2) through (7),

                                                               • if you want to have a debt excepted from discharge
                                                                 under 11 U.S.C § 523(a)(2), (4), or (6).

                                                               You must file a motion;
                                                               • if you assert that the discharge should be denied
                                                                 under § 727(a)(8) or (9),


                                                               Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                               The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                               exempt. It you believe that the law does not authorize an
                                                               exemption claimed, you may file an objection.


         10. Proof of claim                                    No property appears to be available to pay creditors. Therefore, please do not file a
                                                               proof of claim now. If it later appears that assets are available to pay creditors, the clerk
              Please do not file a proof of claim unless       will send you another notice telling you that you may file a proof of claim and stating the
              you receive a notice to do so.                   deadline.

         11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                              asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                              United States bankruptcy law if you have any questions about your rights in this case.

         12. Exempt property                                   The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                               not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                               exempt. You may inspect that list at the bankruptcy clerk's office or register online at
                                                               www.pacer.aov. If you believe that the law does not authorize an exemption that the
                                                               debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                               objection by the deadline to object to exemptions in line 9._______________________
         Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case — No Proof of Claim Deadline                                 page 2




041890           17410041931018
